DETAILED ACTION
Examiner acknowledges receipt of the reply filed 2/9/2022, in response to the restriction requirement  mailed 12/9/2021.
Claims 11-26 are pending.  Claims 19-23 are withdrawn from further prosecution for the reasons set forth below.
Claims 11-18 and 24-26 are being examined on the merits in this office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner comment
Claims 19-23 should include the appropriate status identifier (withdrawn) in a reply to the instant office action.

Examiner further notes that specification and claims referred to "minigastrin derivate".  It is unclear if this is a typographical error in the claims and specification, and should instead recite “minigastrin derivatives”.  Please note that in the biological and chemical arts, the term derivative is more commonly used in patents.

Election/Restrictions
Examiner acknowledges Applicants election of the following representative species in the reply filed on 2/9/2022:

	radionuclide comprising chelator DOTA (Variable X)
	Amide group (Variable Y)
Claims 11-18 and 24-26 read on the elected species.
The species election was made with traverse in the reply filed on 2/9/2022.  Applicant asserts that “[i]n Applicant’s view, amended claim 11 is linked to form a single general inventive concept under PCT rule 13.1”.  The restriction requirement mailed 12/9/2021 set forth comments establishing why the identified species were distinct and encompassed compounds of variable chemical and physical structures.  Applicant did not provide any arguments relating to the specific details of the restriction requirement. Rather, Applicant made a generalized argument without providing any specific detail. Accordingly, Applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 19-23 are withdrawn from further prosecution as being drawn to nonelected species.    

Specification
Please note, the specification has not been checked to the extent necessary to determine the presence of all possible error.  Applicant's cooperation is required in correcting any errors of which applicant may become aware in the specification.  MPEP § 608.01.


Claim Objections
Claims 11, 13-18,  24, and 25 are objected to because of the following informalities:  
Claim 11 should be amended to recite:  “wherein A is methionine or norleucine, wherein at least one of the connecting or terminal amide bonds between, before or after the amino acids of the formula wherein is is a modification is , wherein DGlu* is 
Claim 13 should be amended to recite PP-F11N 
Claim 13 recites the minigastrins [Nle15]-MG11 and PP-F11 N.  However, the actual peptide sequences are recited in claim 14.  Claim 13 should be amended to DOTA-DGlu-Ala-Tyr-Gly-Trp-Nle-Asp-Phe-NH2 ([Nle15]-MG11) having one DGlu only and/or DOTA-DGlu-DGlu-DGlu-DGlu-DGlu-DGlu-Ala-Tyr-Gly-Trp-Nle-Asp-Phe-NH2 (PP-F11N)”.  Claim 14 could then be canceled.
Claim 15 should be amended to recite, "the minigastrin derivate according to claim 13 [[14]], wherein [Nle15]-MG11 or PP-F11N 
Claim 16 should be amended to recite “X is 
Claim 17 recites the acronyms NOTA, NOTAGA, DTPA  and TCMC which should be spelled out in full name in the first appearance in the claims.  Examiner notes that it is unclear what applicant intends by the claim term "CHX-A" - DTPA".  Please clarify the identity of this compound. It also appears that there may be extra spacing within the name of the compound.
Claim 18 should be amended for consistency of the radionuclides.  The claims alternatively recite the isotope before the element (177Lu) or element-isotope (Bi-213).  Examiner further notes that commonly accepted terminology for radionuclides would include 177Lu, etc.
Regarding claim 18, Examiner believes that X11In is a typographical error and should instead recite 111In (indium-111 isotope). 
Claim 18, l.3 should be amended to recite “Ga-68/67, Tc-99m” to include a space between the two radionuclides.
Claims 24 and 25 should be amended to recite “Y is .


Claim Rejections - 35 USC § 112
Claims 11-18 and 24-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 ((and dependent claims 12-18 and 24-26) recite the following peptide formula for a minigastrin derivate:

    PNG
    media_image1.png
    36
    302
    media_image1.png
    Greyscale

Examiner first notes that the peptide formula includes -NH2 (amide group) at the C-terminus of the peptide sequence.  The Office interprets the amide group at the C-terminus as a closed peptide sequence and no further modifications can be made or attached to the -NH2 group.  
Examiner expressly notes that her Art unit, AU 1654, specifically focuses on peptides and polypeptides as the subject matter that is examined.
The peptide formula further includes (Y) which is defined in the claim as “Y stands for C-terminal modifications of the peptide”.  Please note that a parenthetical recitation of (Y) is deemed to be indefinite because it is not clear as to what is included and excluded from the claim scope. The metes and bounds of the claim term are deemed to be indefinite.


Claim 11 further recites “DGlu* stands for chain of DGlu* having 1 to 6 repetitions”.  This phrase is deemed to render the claimant definite.  Specifically, wherein DGlu* is 1 (-Dglu-) this is a single amino acid which cannot form a “chain” of DGlu.  
In order to overcome this part of the indefinite rejection, Examiner recommends that applicant amend claim 11 to recite “wherein DGlu* is 

Claim 11 (and dependent claims 12-18 and 24-26) recite the term “CCK-2 receptor relevant diseases” which is deemed to be a relative term.  The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Specifically, the skilled artisan is not apprised of diseases and disorders that fall within and outside of the claim scope, thus the metes and bounds of the claim term are indefinite.

The metes and bounds of claim 13 are deemed to be indefinite with respect to the exact peptide sequence identity of [Nle15]-MG11 and PP-F11N.  Examiner notes that claim 14 recites the specific amino acid sequences of the denoted peptides.  

Claim 25 recites the limitation "ester group derived from …".  There is insufficient antecedent basis for this limitation in claim 24.  Specifically, claim 24 refers to “carboxylic ester derivative group”.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 24-26 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claims 24-26 depend from claim 11.  Claim 11 ((and dependent claims 12-18 and 24-26) recite the following peptide formula for a minigastrin derivate:

    PNG
    media_image1.png
    36
    302
    media_image1.png
    Greyscale
The peptide formula includes -NH2 (amide group) at the C-terminus of the peptide sequence.  The Office interprets the amide group at the C-terminus as a closed peptide sequence and no further modifications can be made or attached to the -NH2 group.  Accordingly, claims 24 and 
Claim 26 is deemed not further limit claim 11 because claim 26 recites -NH2.  AN amide (-NH2) is presently recited as the C-terminal group in the peptide formula of claim 11.
Claim 25 depends from claim 24.  Claim 24 recites the minigastrin derivate according to claim 11, wherein Y represents an amide, primary or secondary amide, free carboxylic acid, or carboxylic ester derivative group.  Claim 25 recites “wherein Y represents an amide or ester group derived from linear or branched alkyl-, alkenyl-, alkynyl- aromatic-, or heterocyclic alcohols”.  Claim 25 is deemed to be broader in scope the claim 24 because claim 25 more broadly refers to amide or ester groups, whereas claim 24 is limited to amide, primary or secondary amide OR carboxylic ester derivatives.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11-18 and 24-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roosenburg et al. (Amino Acids 41:1049–1058 (2011)), in view of Valverde et al. (Chimia 67:262-266 (2013)).
Roosenburg et al. teach that cholecystokinin (CCK) receptors are overexpressed in numerous human cancers, like medullary thyroid carcinomas, small cell lung cancers and stromal ovarian cancers. The specific receptor-binding property of the endogenous ligands for these receptors can be exploited by labeling peptides with a radionuclide and using these as carriers to guide the radioactivity to the tissues that express the receptors. In this way, tumors can be visualized using positron emission tomography and single photon emission computed tomography imaging. A variety of radiolabeled CCK/gastrin-related peptides has been synthesized and characterized for imaging. All peptides have the C-terminal CCK receptor-binding tetrapeptide sequence Trp-Met-Asp-Phe-NH2 in common or derivatives thereof (abstract).  A variety of radiolabeled CCK/gastrin-related peptides has been synthesized and characterized by different research groups (Table 2).  Roosenburg et al. teach the following minigastrin derivates:
111In-DTPA-MG0 		D-Glu-(Glu)5-Ala-Tyr-Gly-Trp-Met-Asp-Phe-NH2 
111In-DOTA-MG11 		D-Glu-Ala-Tyr-Gly-Trp-Met-Asp-Phe-NH2
111In-DOTA-MG11(Nle)	D-Glu-Ala-Tyr-Gly-Trp-Nle-Asp-Phe-NH2
All peptides have the C-terminal CCK receptor-binding tetrapeptide sequence Trp-Met-Asp-Phe-NH2 in common or derivatives thereof. The presence of an intact C-terminal sequence showed to be crucial for receptor binding, although the methionine may be replaced by leucine or norleucine (p. 1052).  To allow radiolabeling with a radiometal, a chelator conjugated to the peptide is required. Several cyclic and acyclic bifunctional chelators have been developed, of which Na-diethylenetriaminopentaacetic acid (DTPA) and 1,4,7,10-tetraazacyclododecane-N,N’,N’’,N’’’-tetraacetic acid (DOTA) and their derivatives are most widely used (p. 1050).  
	Although Roosenburg et al. teach minigastrin derivates of the formula 
    PNG
    media_image1.png
    36
    302
    media_image1.png
    Greyscale
wherein X is a radionuclide-chelator, Z is DGlu (1), Ala-Tyr-Gly-Trp-A-Asp-Phe (A is Met or Nle), and the C-terminus is an amide [reads on Y is amide], the reference does not explicitly teach that an amide bond in the peptide backbone is replaced by a 1,4-disubstituted or a 1,5-disubstituted 1,2,3-triazole.
Valverde et al. teach that 1,2,3-triazoles represent a class of heterocycles with interesting properties for application in peptide sciences since they closely resemble amide bonds while being stable to enzymatic degradation. These characteristics make 1,2,3-triazoles promising candidates as amide-bond surrogates for the development of novel peptidomimetics with potentially improved biological characteristics (abstract).  Peptides are a major class of pharmacologically active compounds, which benefit from high specificity and low toxicity. As such, they offer an attractive alternative to small molecule therapeutics. However, a number of peptides of medicinal interest suffer from 
It would have been obvious to one of ordinary skill in the art to replace an amide bond in a minigastrin derivate of Roosenburg et al. (e.g., MG0, MG11, and MG11(Nle)- Table 2) with a 1,4-disubstituted 1,2,3 triazole of Valverde et al.  Roosenburg et al taught that “as is the case for all peptides used in peptide receptor radionuclide imaging and therapy, CCK/gastrin receptor-targeting peptides should meet some basic criteria, such as low nanomolar receptor affinity, rapid and efficient accumulation in the tumor, low uptake and rapid wash-out in/from normal tissues and good in vivo stability” (p. 1057).  The skilled artisan would have recognized that Valverde et al. taught that
replacement of amide bonds by isosteres or bioisosteres in biologically active peptides can provide access to new peptidomimetic structures with improved biological properties. In this context, peptide backbone modifications have become a common strategy for structure–activity relationship studies of bioactive peptides and peptide-based drug design (p. 262). Valverde et al. taught that the disubstituted heterocycle (1,2,3 triazole) is resistant to cleavage by proteases, thereby improving in vivo stability of the peptide.  The skilled artisan would have had a reasonable expectation of success in preparing a minigastrin derivate of Roosenburg et al. (e.g., MG0, MG11, and MG11(Nle)- Table 2) with a 1,4-disubstituted 1,2,3 triazole replacing an amide bond because Valverde et al. explicitly taught methods for preparing 1,4-disubstituted 1,2,3 triazoles as amide-bond bioisosteres for peptide backbone (pp. 263-265).  
The U.S. Federal Circuit has explicitly stated that in order to make a prima facie case of obviousness, the suggestion and motivation to combine the references need not DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 80 USPQ2d 1641 (Fed. Cir. 2006), the Court writes, “the suggestion test is not a rigid categorical rule. The motivation need not be found in the references sought to be combined, but may be found in any number of sources, including common knowledge, the prior art as a whole, or the nature of the problem itself. In re Dembiczak, 175 F.3d 994, 999 [50 USPQ2d 1614] (Fed. Cir. 1999). As we explained in Motorola, Inc. v. Interdigital Tech. Corp., 121 F.3d 1461, 1472 [43 USPQ2d 1481] (Fed. Cir. 1997), ‘there is no requirement that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art.’” See Dystar at 1645. “Our suggestion test is in actuality quite flexible and not only permits, but requires, consideration of common knowledge and common sense.” See Dystar at 1650.  In this case, Roosenburg et al. explicitly taught peptides of the claimed formula and Valverde et al. explicitly taught methods for replacing an amide bonds in the peptide backbone with a 1,4-disubstituted 1,2,3 triazole that would allow for improved resistance to cleavage by proteases. 
Accordingly, claim 11 is rendered obvious.  Regarding claim 12, Roosenburg et al., teach that although the presence of an intact C-terminal sequence (Trp-Met-Asp-Phe-NH2 ) showed to be crucial for receptor binding, although the methionine may be replaced by leucine or norleucine (p. 1052).  Thus, variable A can be methionine or norleucine (Nle).  Regarding claims 13 and 14, Roosenburg et al. teach the minigastrin derivate 111In-DOTA-MG11(Nle): D-Glu-Ala-Tyr-Gly-Trp-Nle-Asp-Phe-NH2 which applicant refers to as [Nle15-MG11. Regarding claim 15, the minigastrin derivate 111In-111In.  However, Roosenburg et al. teach various radionuclides are available for either imaging or therapeutic applications of peptides (Table 1). Table  1 includes but is not limited to 111In, 177Lu, 99mTc, and 90Y.  A person of ordinary skill in the art would have had a reasonable expectation of success in substituting 177Lu for 111In because 177Lu and 111In are both explicitly taught as being useful for the same purpose as radionuclides for imaging or therapeutic applications. Therefore, these compositions are functional equivalents in the art, and substituting one for the other would have been obvious at the time of the invention. “When a patent ‘simply arranges old elements with each performing the same function it had been known to perform’ and yields no more than one would expect from such an arrangement, the combination is obvious.” See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) at 1395-1396, quoting Sakraida v. AG Pro, Inc., 425 U.S. 273 (1976) and In re Fout, 675 F.2d 297, 301 (CCPA 1982) (“Express suggestion to substitute one equivalent for another need not be present to render such substitution obvious”).
Regarding claims 16-18, Roosenburg et al. teach the peptide 
111In-DOTA-MG11(Nle) wherein X is 111In-DOTA.  Roosenburg et al. teach various radionuclides are available for either imaging or therapeutic applications of peptides (Table 1). Table  1 includes but is not limited to 111In, 177Lu, 99mTc, and 90Y.  Regarding claims 24-26, the denoted minigastrin peptides of Roosenburg et al. (MG0, MG11, and MG11(Nle)) have an amide group (-NH2) at the C terminus of the peptides.
	Accordingly, claims 11-18 and 24-26 rendered obvious in view of the teachings of Roosenburg et al and Valverde et al.

Claims 11-18 and 24-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Behe et al. (U.S. 2016/0256580  (published September 8, 2016)- cited in IDS filed 8/23/2021), in view of Valverde et al. (Chimia 67:262-266 (2013)).
Behe et al. teach a mini-gastrin analogue PP-F11 having the formula: PP-F11-X-DGlu-DGlu-DGlu-DGlu-DGlu-DGlu-Ala-Tyr-Gly-Trp-Y-Asp-Phe-NH2, wherein Y is an amino acid replacing methionine and X is a chemical group attached to the peptide for diagnostic and/or therapeutic intervention at CCK-2 receptor relevant diseases (abstract; claim 10).  The methionine can be substituted with norleucine (PP-F11N, Fig. 1, para. claim 11; para. [0010]).  With respect to radio cancer treatments, X may stand for a radionuclide including the attachment group like a chelator for radiometals such as 177Lu or 90Y or 111In, or a prostethic group for nonmetals like F-18 or radioiodines (para. [0010]). Behe et al. teach 177Lu PP-F11N which comprises 177Lu as the radionuclide, DOTA as a chelator, Z as DGlu 6, A as norleucine and Y as -NH2 (paras. [0017]-[0021] and [0023]-[0051], Figs. 1 and 4).
Although Behe et al. teach minigastrin derivates of PP-F11N wherein X is a radionuclide-chelator, Z is DGlu (6), Ala-Tyr-Gly-Trp-A-Asp-Phe (A is Nle), and the C-terminus is an amide [reads on Y is amide], the reference does not explicitly teach that an amide bond in the peptide backbone is replaced by a 1,4-disubstituted or a 1,5-disubstituted 1,2,3-triazole.
Valverde et al. teach that 1,2,3-triazoles represent a class of heterocycles with interesting properties for application in peptide sciences since they closely resemble amide bonds while being stable to enzymatic degradation. These characteristics make 
It would have been obvious to one of ordinary skill in the art to replace an amide bond in a minigastrin derivate of Behe et al. (e.g., PP-F11 or PP-F11N) with a 1,4-disubstituted 1,2,3 triazole of Valverde et al.  The skilled artisan would have recognized that Valverde et al. taught that replacement of amide bonds by isosteres or bioisosteres in biologically active peptides can provide access to new peptidomimetic structures with improved biological properties. In this context, peptide backbone modifications have become a common strategy for structure–activity relationship studies of bioactive peptides and peptide-based drug design (p. 262). Valverde et al. taught that the disubstituted heterocycle (1,2,3 triazole) is resistant to cleavage by proteases, thereby improving in vivo stability of the peptide.  The skilled artisan would have had a reasonable expectation of success in preparing a minigastrin derivate of Behe et al. (e.g., PP-F11 or PP-F11N) with a 1,4-disubstituted 1,2,3 triazole replacing an amide bond because Valverde et al. explicitly taught methods for preparing 1,4-disubstituted 1,2,3 triazoles as amide-bond bioisosteres for peptide backbone (pp. 263-265).  
The U.S. Federal Circuit has explicitly stated that in order to make a prima facie case of obviousness, the suggestion and motivation to combine the references need not be explicitly stated in the text of the references. In DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 80 USPQ2d 1641 (Fed. Cir. 2006), the Court writes, “the suggestion test is not a rigid categorical rule. The motivation need not be found in the references sought to be combined, but may be found in any number of sources, including common knowledge, the prior art as a whole, or the nature of the problem itself. In re Dembiczak, 175 F.3d 994, 999 [50 USPQ2d 1614] (Fed. Cir. 1999). As we explained in Motorola, Inc. v. Interdigital Tech. Corp., 121 F.3d 1461, 1472 [43 USPQ2d 1481] (Fed. Cir. 1997), ‘there is no requirement that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art.’” See Dystar at 1645. “Our suggestion test is in actuality quite flexible and not only permits, but requires, consideration of common knowledge and common sense.” See Dystar at 1650.  In this case, Behe et al. explicitly taught peptides of the claimed formula, e.g., 177Lu PP-F11N and 177LuPP-F11, and Valverde et al. explicitly taught methods for replacing an amide bonds in the peptide backbone with a 1,4-disubstituted 1,2,3 triazole that would allow for improved resistance to cleavage by proteases. 
Accordingly, claims 11-15 are rendered obvious.  
Regarding claims 16-18, Behe et al. teach 177Lu PP-F11N which comprises 177Lu as the radionuclide, DOTA as a chelator, Z as DGlu 6, A as norleucine and Y as -NH2 (paras. [0017]-[0021] and [0023]-[0051], Figs. 1 and 4).Regarding claims 24-26, the minigastrin derivate 177Lu PP-F11N comprises an amide group (-NH2) at the C-terminus of the peptide.
.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 11-18 and 24-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,130,724 (hereinafter the ‘724 patent) in view of Valverde et al. (Chimia 67:262-266 (2013)).
2, wherein Y is norleucine and X is a chemical group attached to the peptide for the purpose of diagnostic and/or therapeutic intervention at CCK-2 receptor relevant diseases. X is a chelator (DOTA) for radiometals complexed with the radionuclide (claims 2-3).  The radionuclide is selected from the group consisting of 177Lu, 90Y and 111In (claims 4-5).  Claims 6-9 of the ‘724 patent recite that X is an optically active chemical compound, chemotherapeutic compound, or a nanoparticle or liposome which is diagnostic or the therapeutic function, e.g., optically active agent or an MRI contrast agent.
Claims 1-9 of the ‘724 patent do not explicitly teach that an amide bond in the peptide backbone is replaced by a 1,4-disubstituted or a 1,5-disubstituted 1,2,3-triazole.
Valverde et al. teach that 1,2,3-triazoles represent a class of heterocycles with interesting properties for application in peptide sciences since they closely resemble amide bonds while being stable to enzymatic degradation. These characteristics make 1,2,3-triazoles promising candidates as amide-bond surrogates for the development of novel peptidomimetics with potentially improved biological characteristics (abstract).  Peptides are a major class of pharmacologically active compounds, which benefit from high specificity and low toxicity. As such, they offer an attractive alternative to small molecule therapeutics. However, a number of peptides of medicinal interest suffer from poor metabolic stability as a result of rapid degradation by proteases in vivo. As a consequence, the discovery of new structural elements that mimic effectively the physicochemical properties of an amide bond has been a long-time challenge for 
It would have been obvious to one of ordinary skill in the art to replace an amide bond in a minigastrin derivate of the claims of the ‘724 patent with a 1,4-disubstituted 
The U.S. Federal Circuit has explicitly stated that in order to make a prima facie case of obviousness, the suggestion and motivation to combine the references need not be explicitly stated in the text of the references. In DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 80 USPQ2d 1641 (Fed. Cir. 2006), the Court writes, “the suggestion test is not a rigid categorical rule. The motivation need not be found in the references sought to be combined, but may be found in any number of sources, including common knowledge, the prior art as a whole, or the nature of the problem itself. In re Dembiczak, 175 F.3d 994, 999 [50 USPQ2d 1614] (Fed. Cir. 1999). As we explained in Motorola, Inc. v. Interdigital Tech. Corp., 121 F.3d 1461, 1472 [43 USPQ2d 1481] (Fed. Cir. 1997), ‘there is no requirement that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Dystar at 1645. “Our suggestion test is in actuality quite flexible and not only permits, but requires, consideration of common knowledge and common sense.” See Dystar at 1650.  In this case, the ‘724 patent teaches PP-F11 wherein X is 177Lu-DOTA, Z is DGlu-DGlu-DGlu-DGlu-DGlu-DGlu, A is Nle, and Y is an amide group of the claimed formula and Valverde et al. explicitly taught methods for replacing an amide bond in the peptide backbone with a 1,4-disubstituted 1,2,3 triazole that would allow for improved resistance to cleavage by proteases. 
Accordingly, claims 11-18 and 24-26 are rendered obvious.

Claims 11-18 and 24-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,953,114 (hereinafter the ‘114 patent) in view of Valverde et al. (Chimia 67:262-266 (2013)).
The claims of the ‘114 patent are drawn to a method of treating CCK-2 receptor associated diseases in a subject in need thereof, wherein the method comprises the step of administering a mini-gastrin analogue having the formula: X-DGlu-DGlu-DGlu-DGlu-DGlu-DGlu-Ala-Tyr-Gly-Trp-Y-Asp-Phe-NH2, wherein Y is an amino acid replacing methionine and X is a chemical group attached to the peptide for the purpose of therapeutic intervention at CCK-2 receptor associated diseases, to the subject, and wherein the CCK-2 receptor associated disease is selected from CCK-2 receptor positive tumors.  Regarding claims 3 and 4 of the ‘114 patent, Y is a methionine isosteric amino acid with no oxidation potential, specifically norleucine.  X is a chelator (DOTA) for radiometals complexed with the radionuclide (claims 2-3).  The radionuclide 177Lu, 90Y and 111In (claims 5-9).  Claims 9-12 of the ‘114 patent recite that X is an optically active chemical compound, chemotherapeutic compound, or a nanoparticle or liposome which has a therapeutic function by itself or which is loaded with an active compound.
Claims 1-9 of the ‘114 patent do not explicitly teach that an amide bond in the peptide backbone is replaced by a 1,4-disubstituted or a 1,5-disubstituted 1,2,3-triazole.
The teachings of Valverde et al. are set forth above.
 It would have been obvious to one of ordinary skill in the art to replace an amide bond in a minigastrin derivate of the claims of the ‘114 patent with a 1,4-disubstituted 1,2,3 triazole of Valverde et al.  The skilled artisan would have recognized that Valverde et al. taught that replacement of amide bonds by isosteres or bioisosteres in biologically active peptides can provide access to new peptidomimetic structures with improved biological properties. In this context, peptide backbone modifications have become a common strategy for structure–activity relationship studies of bioactive peptides and peptide-based drug design (p. 262). Valverde et al. taught that the disubstituted heterocycle (1,2,3 triazole) is resistant to cleavage by proteases, thereby improving in vivo stability of the peptide.  The skilled artisan would have had a reasonable expectation of success in preparing a minigastrin derivate of PP-F11N with a 1,4-disubstituted 1,2,3 triazole replacing an amide bond because Valverde et al. explicitly taught methods for preparing 1,4-disubstituted 1,2,3 triazoles as amide-bond bioisosteres for peptide backbone (pp. 263-265).  
The U.S. Federal Circuit has explicitly stated that in order to make a prima facie case of obviousness, the suggestion and motivation to combine the references need not DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 80 USPQ2d 1641 (Fed. Cir. 2006), the Court writes, “the suggestion test is not a rigid categorical rule. The motivation need not be found in the references sought to be combined, but may be found in any number of sources, including common knowledge, the prior art as a whole, or the nature of the problem itself. In re Dembiczak, 175 F.3d 994, 999 [50 USPQ2d 1614] (Fed. Cir. 1999). As we explained in Motorola, Inc. v. Interdigital Tech. Corp., 121 F.3d 1461, 1472 [43 USPQ2d 1481] (Fed. Cir. 1997), ‘there is no requirement that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art.’” See Dystar at 1645. “Our suggestion test is in actuality quite flexible and not only permits, but requires, consideration of common knowledge and common sense.” See Dystar at 1650.  In this case, the ‘114 patent teaches PP-F11 wherein X is 177Lu-DOTA, Z is DGlu-DGlu-DGlu-DGlu-DGlu-DGlu, A is Nle, and Y is an amide group of the claimed formula and Valverde et al. explicitly taught methods for replacing an amide bond in the peptide backbone with a 1,4-disubstituted 1,2,3 triazole that would allow for improved resistance to cleavage by proteases. 
Accordingly, claims 11-18 and 24-26 are rendered obvious.

Claims 11-18 and 24-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-23 of copending Application No. 17/127265 (hereinafter the ‘265 application) in view of in view of Valverde et al. (Chimia 67:262-266 (2013)).
provisional nonstatutory double patenting rejection.
The claims of the ‘265 application are drawn to a pharmaceutical composition comprising a therapeutically effective amount of a mini-gastrin analogue having the formula: X-DGlu-DGlu-DGlu-DGlu-DGlu-DGlu-Ala-Tyr-Gly-Trp-Y-Asp-Phe-NH2, wherein Y is norleucine and X is a chemical group attached to the peptide for the purpose of therapeutic intervention at CCK-2 receptor associated diseases, and a pharmaceutically acceptable carrier.  Regarding claims 11 and 12 of the ‘265 application, wherein the therapeutically effective amount is effective for treating CCK-2 receptor positive tumors, e.g., medullary thyroid carcinomas (MTC), small cell lung cancers (SCLC), astrocytomes and stromal ovarial tumors.  Regarding claims 13 and 44 of the ‘265 application, X is a chelator (DOTA) for radiometals complexed with the radionuclide.  The radionuclide is selected from the group consisting of 177Lu, 90Y and 111In (claims 15, 16, and 23).  Claims 17-20 of the ‘265 application recite that X is an optically active chemical compound, chemotherapeutic compound, or a nanoparticle or liposome which has a therapeutic function by itself or which is loaded with an active compound.
Claims 10-23 of the ‘265 application do not explicitly teach that an amide bond in the peptide backbone is replaced by a 1,4-disubstituted or a 1,5-disubstituted 1,2,3-triazole.
The teachings of Valverde et al. are set forth above.
 It would have been obvious to one of ordinary skill in the art to replace an amide bond in a minigastrin derivate of the claims of the ‘265 application with a 1,4-disubstituted 1,2,3 triazole of Valverde et al.  The skilled artisan would have recognized 
The U.S. Federal Circuit has explicitly stated that in order to make a prima facie case of obviousness, the suggestion and motivation to combine the references need not be explicitly stated in the text of the references. In DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 80 USPQ2d 1641 (Fed. Cir. 2006), the Court writes, “the suggestion test is not a rigid categorical rule. The motivation need not be found in the references sought to be combined, but may be found in any number of sources, including common knowledge, the prior art as a whole, or the nature of the problem itself. In re Dembiczak, 175 F.3d 994, 999 [50 USPQ2d 1614] (Fed. Cir. 1999). As we explained in Motorola, Inc. v. Interdigital Tech. Corp., 121 F.3d 1461, 1472 [43 USPQ2d 1481] (Fed. Cir. 1997), ‘there is no requirement that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the Dystar at 1645. “Our suggestion test is in actuality quite flexible and not only permits, but requires, consideration of common knowledge and common sense.” See Dystar at 1650.  In this case, the ‘265 application teaches X-DGlu-DGlu-DGlu-DGlu-DGlu-DGlu-Ala-Tyr-Gly-Trp-Y-Asp-Phe-NH2, wherein Y is norleucine and X is a chemical group attached to the peptide for the purpose of therapeutic intervention at CCK-2 receptor associated diseases.  X is 177Lu-DOTA, 90Y-DOTA, or 111In-DOTA (per claim 23 of the ‘265 application), Z is DGlu-DGlu-DGlu-DGlu-DGlu-DGlu, A is Nle, and Y is an amide group of the instant claimed formula and Valverde et al. explicitly taught methods for replacing an amide bond in the peptide backbone with a 1,4-disubstituted 1,2,3 triazole that would allow for improved resistance to cleavage by proteases. 
Accordingly, claims 11-18 and 24-26 are rendered obvious.
This is a provisional nonstatutory double patenting rejection.

Relevant art
Melicharova et al. (Biomed Pap Med Fac Univ Palacky Olomouc Czech Repub. 158:544-551 (2014) cited in the IDS filed 4/2/2020) teach a DOTA-minigastrin conjugate DOTA-MG48: DOTA-(DGlu)6-Ala-Tyr-Gly-Trp-Met-Asp-Phe-NH2 wherein X is DOTA, Z is DGlu6, A is Met, and Y is an amide group at the C-terminus of the peptide. Melicharova et al. further teach that the DOTA-minigastrin conjugate relabeled with 111In (methods).  The reference does not explicitly teach that an amide bond in the peptide backbone is replaced by a 1,4-disubstituted or a 1,5-disubstituted 1,2,3-triazole.

ChemMedChem 9: 2497-2508 (2014)) teach that an important feature of the 1,2,3-triazole nucleus for medicinal chemists is the capacity of 1,4- and 1,5-disubstituted triazoles to be nonclassical bioisosteres of the amide group, one of the more frequently represented functional groups of drugs(p. 2497).  The ability of the 1,4- and 1,5-disubstituted triazoles to act as non-classical amide group isosteres has been reported. A comparison of the parameters of the secondary amides and of 1,4-disubstituted triazoles shows that various properties are maintained, pointing out the success of this modification (Table 3, Figure 7).  Amides and 1,4-disubstituted 1,2,3-triazoles have similar electronic properties, such as orbital energy and localization, while the most evident difference is in the geometric distortion of the substituents (Figure 7i) (p. 2501).  

Diness et al. (Top Heterocycl Chem 48: 267–304 ((2017; Published online 14 December 2015)) teach that Peptides and proteins, which consist of oligomers of amino acids joined by amide bonds, are among the most abundant classes of biomolecules. In nature, their variety of functions ranges from structural matrices (e.g., collagen and silk) to functional machinery (e.g., receptors and enzymes). They are also present in a wide variety of toxins, hormones, and other signaling molecules. Their rich properties are tailored by their composition from the 20 canonical amino acids, as well as posttranslational biochemical modifications. The rigid amide bond, the chirality of the amino acids, and the great spectrum of side-chain functionality are here key features that influence the form and function of both peptides and folded proteins alike. The amide bond is well designed to be stable under most physiological conditions, yet easily Id.  Triazoles have been applied to stabilize α-turns and α-helices by serving as sidechain to side-chain links in so-called stapled or bridged peptides that are formed by reactions between modified amino acid residues containing azide and alkyne groups (p. 284).  Larger macrocyclic triazole peptidomimetics formed by linking propargylglycine and the ω-azide derived from lysine (e.g., 102–105) also favored β-hairpin structures with up to 14 amino acid residues in the cycle (Fig. 14) (p. 286).  

Conclusion
No claims are allowed.

Claims 11-26 are pending.  Claims 19-23 are withdrawn.
Claims 11-18 and 24-26 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINA M HELLMAN whose telephone number is (571)272-2836. The examiner can normally be reached M-F 9:00 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES ALSTRUM-ACEVEDO can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTINA M HELLMAN/Examiner, Art Unit 1654